Citation Nr: 1754376	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-31 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969 and from May 1976 to August 1993.  He died in July 2004.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified at a Board hearing in October 2012.  A hearing transcript, however, was unable to be produced and the appellant was offered the opportunity to testify at a new hearing.  The appellant declined; thus, her hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

In November 2014, the Board reopened the appellant's claim of entitlement to service connection for the cause of the Veteran's death and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in July 2004, due to metastasizing cancer of the pancreas and/or right kidney.  At the time of his death, service connection was not in effect for any disabilities.

2.  The Veteran's metastasizing cancer of the pancreas and/or right kidney did not have its onset during service and was not a result of service, to include as a result of exposure to vaccines, herbicide agents, or other service-related chemicals or toxins.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the appellant in May 2009.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination or obtain a medical opinion if such is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Veteran's VA treatment records have been obtained, and a VA opinion was obtained with respect to any etiological relationship between the Veteran's cancer and his active service.   

The AOJ substantially complied with the Board's November 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in order to obtain a VA opinion with respect to the relationship between the Veteran's cause of death and his active service, to specifically include as a result of any vaccines or exposure to chemicals, and to obtain additional service department records related to anthrax injections, vaccines, and exposure to chemicals or other toxins during service.  The VA opinion was obtained in May 2017, and his service personnel records (SPRs) were obtained in October 2015.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising her as to the evidence needed, and in obtaining evidence as required per laws and regulations.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred during or as a result of service, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's death certificate and treatment records preceding his death clearly show that the cause of his death was metastasizing cancer that originated in the pancreas and/or right kidney.  At the time of his death, service connection was not in effect for any disabilities.  

The appellant has proffered multiple theories with respect to the relationship between the cause of the Veteran's death and his service; these include as a result of receiving vaccines, including for anthrax and including a "toxic soup" shot, and as a result of exposure to chemicals, including chemicals sprayed into the air, and as a result of coming into contact with scud missiles.  The appellant maintained that the Veteran had had polio, measles and mumps as a child, and that according to medical protocols and/or Department of Defense regulations, he should not have been given an anthrax vaccine because of prior disease affecting the neurological system.  

The appellant additionally has asserted that the Veteran had Vietnam service, and therefore, she appears to have insinuated that his cancer may have been the result of exposure to herbicide agents.  

Review of the record reveals that the Veteran was initially diagnosed with pancreatic cancer in July 2002, after reporting to the emergency room with a 10-day history of mid-epigastric pain, and a three-day history of jaundice.  He was found to have a renal and pancreatic head mass with obstructive pancreatitis.  In July 2002, he was noted to have a lung mass.  Later reports indicate that the lung mass was a metastasis of his original cancer.  A May 2004 VA urology consultation report noted that the Veteran's CT scans indicated that it was very likely that he had two tumors (of the right kidney and pancreas) since 2002.  The report further noted that it was possible that the right renal mass was a growing metastasis from the pancreas cancer, but that the only way to rule out one or the other possibility would be with a biopsy.  A July 2004 VA hematology consultation report indicated that the Veteran had an intra-abdominal metastatic malignancy most consistent with kidney cancer, although there was infiltration of the pancreas as well.  July 2004 VA nursing note indicated that the Veteran also had cancer of the esophagus.  An August 2004 discharge summary, dated after the Veteran's death, indicated that during treatment in July 2004, he was noted to have a kidney mass, retroperitoneal mass, lung nodules, and ascites.  

	A.  Vaccinations and Exposure to Environmental and Other Toxins

Although the Veteran had confirmed service in Southwest Asia, his service treatment records (STRs) and SPRs provide no indication that he was exposed to any specific hazardous chemicals or environmental toxins.  The appellant did, however, include a purported photo of the Veteran sitting on a scud missile.  Additionally, the Veteran's STRs confirm that he received multiple vaccinations in conduction with his active service, include against smallpox, typhoid, tetanus, polio, adenovirus, and rubella.  The record does not confirm, however, that the he received a vaccination for anthrax.   

VA obtained a medical opinion with respect to the etiological relationship between the Veteran's cancer, which ultimately caused his death, and his exposure to possible chemicals and vaccinations, including anthrax.  In the May 2017 opinion, the VA examiner concluded that it was less likely than not that the Veteran's cancer was incurred during or caused by a claimed in-service injury, event, or illness.  The examiner noted that although the Veteran's August 1961 separation examination indicated that he had had Polio in 1955, there was no evidence of any complaints or complication of the Polio.  The examiner additionally cited to anthrax contraindications which did not indicate any caution against administering to someone who had had polio or childhood illness; rather the only caution was to not administer to individuals with a history of anaphylaxis due to prior administration of the vaccine, and to administer caution to patients with a possible history of latex sensitivity.  

The examiner additionally noted that the Veteran's STRs did not show evidence of any side effects nor complications from any vaccinations, anthrax injections, or exposure to injections or toxins while in service, to include chemicals from his time in Southwest Asia.  The examiner explained that there was no evidence that the Veteran had suffered from a childhood illness that may have made him more sensitive to vaccines and injections, resulting in his cancer.  The examiner noted that that there was no supporting evidence in the medical records reviewed nor in the death certificate, and that he was not aware of any scientifically-based medical literature, that would provide evidence to support the contention that a prior illness would lead to sensitivity to vaccines and injections.  Finally, the examiner referenced a possible alternative etiology for the development of the Veteran's pancreatic cancer, in that he smoked up to three packs of cigars or cigarettes per day for eight years until 1971.  The examiner cited to a report from the American Cancer Society noting that the risk of getting pancreatic cancer was about twice as high among smokers compared to those have never smoked.

The Board finds the May 2017 VA examiner's opinion to be fully informed, well-reasoned, and fully articulated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner reviewed the Veteran's medical history, medical literature pertaining to exposure to vaccines and toxins, and considered the arguments that the Veteran may have been more susceptible to an anthrax vaccine due to childhood illness.  Considering this medical evidence, the examiner determined that the Veteran's cancer was not at least as likely as not etiologically related to his service, to include as result of exposure to vaccines, chemicals, or other toxins.  

The Board notes that service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability due to an undiagnosed illness, medically unexplained chronic multisymptom illnesses (without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs), or a certain listed infectious diseases.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Notably, however, cancer is a diagnosed illness, and does not consist of a medically unexplained chronic multisymptom illness and is not a listed infectious disease as contemplated by this VA regulation.  

Additionally, in support of her claim, the appellant included an article entitled, "Panel Says Gulf War Illness is Real," apparently from a magazine published by the Veterans Service Organization, Veterans of Foreign Wars (VFW), indicating that a "toxic soup" of chemicals that had been given to troops to protect against nerve gas attacks and pesticides, exposure to smoke from oil well fires, exposure to large numbers of vaccines, and exposure to combinations of neurotoxic exposures could not be ruled out as causes of Gulf War illness, a common reference for disabilities due to undiagnosed illnesses as described in 38 C.F.R. § 3.317.  The report additionally noted that a toxic nerve agent, sarin, could be a noted cause of Gulf War illness, and that troops located downwind from an Iraqi missile arsenal that was blown up by coalition forces had died from brain cancer at twice the rate of other Gulf War veterans.  

The Board finds the VFW article to be of little probative value in the instant appeal, where a claim has not been made and the evidence does not indicate that the Veteran suffered from disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illnesses that contributed to his death, and where there is no evidence that the Veteran's pancreatic and/or renal cancer was the result of disability due to any such undiagnosed illness or medically unexplained chronic multisymptom illnesses.  Additionally, to the extent that the appellant has indicated that the Veteran was exposed to scud missiles, and included a photo or him purportedly sitting on a missile, this evidence does not provide any clear indication of exposure to a toxic chemical, to include sarin, and the article provided no clear evidence of a relationship between scud missiles, or sarin, and the development of cancer, but only a mere assertion that Gulf War veterans that served downwind from the exploded arsenal had developed brain cancer, a different form of cancer from the Veteran's, at a rate twice as high as other Gulf War veterans.  

Based on the foregoing, including most especially the May 2017 VA examiner's opinion, the Board cannot make a finding that the Veteran's cancer of the pancreas and/or right kidney, which caused his death, was the result of his receiving vaccines, including for anthrax, or as a result of exposure to chemicals or toxins, including and as a result of coming into contact with scud missiles, during service.  

Whether cancer is caused by exposure to toxins and chemicals, including vaccines, and environmental hazards, is well known to be the subject of extensive research by medical experts.  It is, therefore, a complex medical question.  While the appellant has put forth her belief that the Veteran's cancer or otherwise his death was the result of such exposure, she unfortunately lacks the medical expertise to provide a competent medical opinion as the etiology of the cancer, or the cause of the Veteran's death.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

	B.  Herbicide Agents

The appellant has insinuated that the Veteran had Vietnam service during the Vietnam era, and was therefore exposed to herbicide agents.  She has specifically asserted that he told her about being in an intelligence and reconnaissance role, and being sent on a secret mission to Vietnam.  She affirmed a belief that the Veteran had a classified file or record that had not been released.  

While service connection may established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including lung cancer, see 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017), aside from the appellants assertions, the record is devoid of any indication that the Veteran had Vietnam service.  His SPRs and DD Form 214 provide no indication of Vietnam service, and the Veteran himself, in his original August 2002 claim for VA benefits, while indicating that he had Gulf War service, denied having served in Vietnam.  As such, there is no viable basis for finding that the Veteran was exposed to herbicide agents during service.  Service connection for the cause of the Veteran's death, therefore, is not warranted on a presumptive basis as due exposure to herbicide agents.  

The Board appreciates the Veteran's service and is sympathetic to the appellant's claim.  Notwithstanding the pro-claimant nature of the veterans benefits system, see 38 C.F.R. § 3.103 (a) (VA must render a decision which grants every benefit that can be supported in law while protecting the interests of the Government), the Board is bound by the laws and regulations that apply to veterans claims.  In this case, a preponderance of the evidence is against the appellant's claim for service connection for the Veteran's cause of death.  The appeal, therefore, must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


